

116 S3719 IS: Closing the Meal Gap Act of 2020
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3719IN THE SENATE OF THE UNITED STATESMay 13, 2020Ms. Harris (for herself, Mrs. Gillibrand, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance program benefits be calculated using the value of the low-cost food plan, and for other purposes.1.Short titleThis Act may be cited as the Closing the Meal Gap Act of 2020.2.Calculation of program benefits using low-cost food plan(a)Definition of low-Cost food planSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—(1)by striking subsection (u);(2)by redesignating subsections (n) through (t) as subsections (o) through (u), respectively; and(3)by inserting after subsection (m) the following:(n)Low-Cost food plan(1)In generalThe term low-cost food plan means the diet, determined in accordance with the calculations of the Secretary, required to feed a 4-person family that consists of—(A)a man and a woman who are each between 19 and 50 years of age;(B)a child who is between 6 and 8 years of age; and (C)a child who is between 9 and 11 years of age.(2)CostFor purposes of paragraph (1), the cost of the diet described in that paragraph shall be the basis for uniform allotments for all households regardless of the actual composition of the household, except that the Secretary shall—(A)make household-size adjustments (based on the unrounded cost of that diet) taking into account economies of scale;(B)make cost adjustments in the low-cost food plan for the State of Hawaii and the urban and rural parts of the State of Alaska to reflect the cost of food in Hawaii and urban and rural Alaska, respectively;(C)make cost adjustments in the separate low-cost food plans for Guam, the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands, to reflect the cost of food in those territories, but not to exceed the cost of food in the 50 States and the District of Columbia; and(D)on October 1, 2020, and each October 1 thereafter, adjust the cost of the diet to reflect the cost of the diet in the immediately preceding June, and round the result to the nearest lower-dollar increment for each household size..(b)Value of allotmentSection 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) is amended—(1)by striking thrifty food plan each place it appears and inserting low-cost food plan; and(2)in the proviso, by striking 8 percent and inserting 10 percent.(c)Quality control systemSection 16(c)(1)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(1)(A)(ii)) is amended—(1)in subclause (I), by striking 2014, at an amount not greater than $37 and inserting 2019, at an amount equal to not more than $50; and(2)in subclause (II)—(A)by striking thrifty food plan is adjusted under section 3(u)(4) and inserting low-cost food plan is adjusted under section 3(n)(2)(D); and(B)by striking 2013 and inserting 2019.(d)Conforming amendments(1)Section 10 of the Food and Nutrition Act of 2008 (7 U.S.C. 2019) is amended, in the first sentence, by striking 3(o)(4) and inserting 3(p)(4). (2)Section 11 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020) is amended—(A)in subsection (a)(2), by striking 3(s)(1) and inserting 3(t)(1);(B)in subsection (d)—(i)by striking 3(s)(1) each place it appears and inserting 3(t)(1);(ii)by striking 3(s)(2) each place it appears and inserting 3(t)(2); and(iii)by striking Act (25 U.S.C. 450) and inserting and Education Assistance Act (25 U.S.C. 3501 et seq.); and (C)in subsection (e)(17), by striking 3(s)(1) and inserting 3(t)(1).(3)Section 19(a)(2)(A)(ii) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028(a)(2)(A)(ii)) is amended by striking thrifty food plan has been adjusted under section 3(u)(4) and inserting low-cost food plan has been adjusted under section 3(n)(2)(D).(4)Section 27(a)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(2)) is amended, in subparagraphs (C) and (E), by striking thrifty food plan has been adjusted under section 3(u)(4) each place it appears and inserting low-cost food plan has been adjusted under section 3(n)(2)(D).(5)Section 408(a)(12)(B)(i) of the Social Security Act (42 U.S.C. 608(a)(12)(B)(i)) is amended by striking (r) each place it appears.3.Deductions from income(a)Standard medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended—(1)in the paragraph heading, by striking Excess medical and inserting Medical;(2)in subparagraph (A), by striking an excess medical and all that follows through the period at the end and inserting a standard medical deduction or a medical expense deduction of actual costs for the allowable medical expenses incurred by the elderly or disabled member, exclusive of special diets.; (3)in subparagraph (B)(i), by striking excess; and(4)by adding at the end the following:(D)Standard medical expense deduction amount(i)In generalExcept as provided in clause (ii), the standard medical expense deduction shall be—(I)for fiscal year 2020, $140; and (II)for each subsequent fiscal year, equal to the applicable amount for the immediately preceding fiscal year as adjusted to reflect changes for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers: Medical Care published by the Bureau of Labor Statistics of the Department of Labor.(ii)ExceptionFor any fiscal year, a State agency may establish a greater standard medical expense deduction than described in clause (i) if the greater deduction satisfies cost neutrality standards established by the Secretary for that fiscal year..(b)Elimination of cap of excess shelter expenses(1)In generalSection 5(e)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)) is amended—(A)by striking subparagraph (B); and(B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.(2)Conforming amendmentSection 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended by striking 5(e)(6)(C)(iv)(I) of that Act (7 U.S.C. 2014(e)(6)(C)(iv)(I)) and inserting 5(e)(6)(B)(iv)(I) of that Act (7 U.S.C. 2014(e)(6)(B)(iv)(I)).4.Elimination of time limit(a)In generalSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—(1)by striking subsection (o); and(2)by redesignating subsections (p) through (s) as subsections (o) through (r), respectively.(b)Additional allocations for States that ensure availability of work opportunitiesSection 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended—(1)in paragraph (1)—(A)in subparagraph (C)(iv)(I)—(i)by striking (F)(viii) each place it appears and inserting (E)(viii);(ii)by striking (F)(vii)(I) each place it appears and inserting (E)(vii)(I); (iii)in item (bb)(BB), by striking (F)(vii)(II) and inserting (E)(vii)(II); and(iv)in item (cc), by striking (F)(vii) and inserting (E)(vii);(B)by striking subparagraph (E); and(C)by redesignating subparagraph (F) as subparagraph (E); (2)in paragraphs (3) and (4), by striking (1)(F) each place it appears and inserting (1)(E); and(3)in paragraph (5)(C)—(A)in clause (ii), by adding and at the end;(B)in clause (iii), by striking ; and and inserting a period; and(C)by striking clause (iv).(c)Conforming amendments(1)Section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(A)in subsection (a), in the second sentence, by striking (r) and inserting (q); and(B)in subsection (g)(3), in the first sentence, by striking 16(h)(1)(F) and inserting 16(h)(1)(E).(2)Section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) is amended—(A)in subparagraph (B)(ii)(I)(bb)(DD), by striking or subsection (o); and(B)in subparagraph (N), by striking or subsection (o) each place it appears.(3)Section 7(i)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2016(i)(1)) is amended by striking section 6(o)(2) of this Act or.(4)Section 16(h)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)) is amended—(A)in subparagraph (B), in the matter preceding clause (i), by striking that— and all that follows through the period at the end of clause (ii) and inserting that is determined and adjusted by the Secretary.; and(B)in clause (ii)(III)(ee)(AA) of subparagraph (E) (as redesignated by subsection (b)(1)(C)), by striking , individuals subject to the requirements under section 6(o),.(5)Section 51(d)(8)(A)(ii) of the Internal Revenue Code of 1986 is amended—(A)in subclause (I), by striking , or at the end and inserting a period;(B)in the matter preceding subclause (I), by striking family— and all that follows through receiving in subclause (I) and inserting family receiving; and(C)by striking subclause (II).(6)Section 103(a)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3113) is amended—(A)by striking subparagraph (D); and(B)by redesignating subparagraphs (E) through (K) as subparagraphs (D) through (J), respectively.(7)Section 121(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151) is amended—(A)by striking clause (iv); and(B)by redesignating clauses (v) through (vii) as clauses (iv) through (vi), respectively.5.Participation of Puerto Rico, American Samoa, and the Northern Mariana Islands in supplemental nutrition assistance program(a)Definition of StateSubsection (s) of section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) (as redesignated by section 2(a)(2)) is amended by inserting the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, after Guam,.(b)Eligible householdsSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—(1)in subsection (c), in the undesignated matter at the end, by striking States or Guam and inserting States, Guam, the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands; and(2)by adding at the end the following:(o)Puerto Rico, American Samoa, and the Northern Mariana IslandsNotwithstanding any other provision of this Act, including the requirements under this section, the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands shall each establish their own standards of eligibility for participation by households in the supplemental nutrition assistance program..(c)Effective date(1)In generalThe amendments made by subsections (a) and (b) shall be effective with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in paragraph (2) if the Secretary of Agriculture submits to Congress a certification under subsection (f)(2)(B) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028).(2)Date describedThe date referred to in paragraph (1) is, with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary of Agriculture under subsection (f)(1)(A) of section 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028).6.Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental nutrition assistance programSection 19 of the Food and Nutrition Act of 2008 (7 U.S.C. 2028) is amended—(1)in subsection (a)(1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)the Commonwealth of the Northern Mariana Islands.; and (2)by adding at the end the following:(f)Transition of Puerto Rico, American Samoa, and the Northern Mariana Islands to supplemental nutrition assistance program(1)Request for participationA governmental entity may submit to the Secretary a request to participate in the supplemental nutrition assistance program, which shall include a plan of operation described in section 11(d), which shall include the date on which the governmental entity intends to begin participation in the program.(2)Certification by Secretary(A)In generalThe Secretary shall certify a governmental entity that submits a request under paragraph (1) as qualified to participate in the supplemental nutrition assistance program if the Secretary—(i)approves the plan of operation submitted with the request, in accordance with this subsection; and(ii)approves the applications described in paragraph (4) in accordance with that paragraph.(B)Submission of certification to CongressThe Secretary shall submit each certification under subparagraph (A) to Congress.(3)Determination of plan of operation(A)ApprovalThe Secretary shall approve a plan of operation submitted with a request under paragraph (1) if the plan satisfies the requirements under this Act for a plan of operation.(B)DisapprovalIf the Secretary does not approve a plan of operation submitted with a request under paragraph (1), the Secretary shall provide to the governmental entity a statement that describes each requirement under this Act that is not satisfied by the plan.(4)Approval of retail food stores(A)Solicitation of applicationsIf the Secretary approves a plan of operation under paragraph (3)(A) for a governmental entity, the Secretary shall accept applications from retail food stores located in that governmental entity to be authorized under section 9 to participate in the supplemental nutrition assistance program. (B)DeterminationThe Secretary shall authorize a retail food store applying to participate in the supplemental nutrition assistance program under subparagraph (A) if the application satisfies the requirements under this Act for authorization of a retail food store.(5)Puerto RicoIn the case of a request under paragraph (1) by the Commonwealth of Puerto Rico, notwithstanding subsection (g), the Secretary shall allow the Commonwealth of Puerto Rico to continue to carry out under the supplemental nutrition assistance program the Family Market Program established pursuant to this section.(6)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subsection such sums as are necessary for fiscal year 2021, to remain available until expended.(g)Termination of effectiveness(1)In generalSubsections (a) through (e) shall cease to be effective with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, as applicable, on the date described in paragraph (2) if the Secretary submits to Congress a certification under subsection (f)(2)(B) for that governmental entity.(2)Date describedThe date referred to in paragraph (1) is, with respect to the Commonwealth of Puerto Rico, American Samoa, and the Commonwealth of the Northern Mariana Islands, the date established by the Commonwealth of Puerto Rico, American Samoa, or the Commonwealth of the Northern Mariana Islands, respectively, in the applicable plan of operation submitted to the Secretary under subsection (f)(1)(A)..